UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1727



EUNICE J. BLANKENSHIP,      Widow   of    Verner
Blankenship,

                                                          Petitioner,

          versus


BEATRICE POCAHONTAS COAL COMPANY; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-586-BLA)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eunice J. Blankenship, Petitioner Pro Se. Douglas Allan Smoot,
JACKSON & KELLY, Charleston, West Virginia; Kathy Lynn Snyder,
JACKSON & KELLY, Morgantown, West Virginia; Patricia May Nece,
Barry H. Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eunice J. Blankenship seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of her claim for survivor’s black lung benefits pursuant to

30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 2001).   Our review of the

record discloses that the Board’s decision is based upon substan-

tial evidence and is without reversible error.      Accordingly, we

affirm on the reasoning of the Board.*   See Blankenship v. Beatrice

Pocahontas Co., No. 00-586-BLA (B.R.B. May 10, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       We have considered the revisions to the regulations imple-
menting the Black Lung Benefits Act, see Regulations Implementing
the Federal Coal Mine Health and Safety Act of 1969, as amended; 65
Fed. Reg. 79,919 (Dec. 20, 2000), and have determined that the
revisions do not affect the outcome of this case.


                                 2